DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to an amendment filed on 06/09/2022.  Claims 1, 9 and 17 are amended, claims 4, 12 and 20 are cancelled, and claims 25-27 are newly added.  Claims 1-3, 5-11, 13-19 and 21-27 are currently pending.

Response to Arguments
Applicant’s remarks, see pages 8-11, with respect to the rejections under 35 USC 103 have been fully considered and, particularly the arguments directed to the present amendments, are persuasive.  The rejections are therefore withdrawn.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by William E. Kalweit (Reg. No. 70,481) by email on 07/13/2022 and 07/14/2022.
The application has been amended as follows:

1. (Currently Changed) A device, in a requestor node, for efficient remote function execution in an information centric network (ICN), the device comprising:
processing circuitry
memory including instructions that, when the device is in operation, configure the processing circuitry to:
transmit an admission probe interest packet, the admission probe interest packet identified from other interest packets by an admission probe prefix, the admission probe interest packet including a name that includes a function, the admission probe interest packet including a metric of a parameter of the function;
receive a manifest data packet in response to the admission probe interest packet, the manifest including:
names of multiple implementations of the function that meet the metric of the parameter of the function; and
respective metrics of function execution, for each of the multiple implementations of the function, at a provider node that created the manifest data packet, wherein the names of the multiple implementations of the function differentiate different implementations of the function from each other;
determine that one of the metrics of function execution meets a threshold; and
transmit an interest packet that includes the name of the implementation of the function corresponding to the metric of function execution that meets the threshold, the interest packet being a standard ICN interest packet.

9. (Currently Changed) A method for efficient remote function execution in an information centric network (ICN), the method comprising:
transmitting, at a requestor node, an admission probe interest packet, the admission probe interest packet identified from other interest packets by an admission probe prefix, the admission probe interest packet including a name that includes a function, the admission probe interest packet including a metric of a parameter of the function;
receiving a manifest data packet in response to the admission probe interest packet, the manifest including:
names of multiple implementations of the function that meet the metric of the parameter of the function; and
respective metrics of function execution, for each of the multiple implementations of the function, at a provider node that created the manifest data packet, wherein the names of the multiple implementations of the function differentiate different implementations of the function from each other;
determining that one of the metrics of function execution meets a threshold; and
transmitting an interest packet that includes the name of the implementation of the function corresponding to the metric of function execution that meets the threshold, the interest packet being a standard ICN interest packet.

17. (Currently Changed) At least one non-transitory machine-readable medium including instructions for efficient remote function execution in an information centric network (ICN), the instructions, when executed by processing circuitry, cause the processing circuitry to perform operations comprising:
transmitting, at a requestor node, an admission probe interest packet, the admission probe interest packet identified from other interest packets by an admission probe prefix, the admission probe interest packet including a name that includes a function, the admission probe interest packet including a metric of a parameter of the function;
receiving a manifest data packet in response to the admission probe interest packet, the manifest including:
names of multiple implementations of the function that meet the metric of the parameter of the function; and
respective metrics of function execution, for each of the multiple implementations of the function, at a provider node that created the manifest data packet, wherein the names of the multiple implementations of the function differentiate different implementations of the function from each other;
determining that one of the metrics of function execution meets a threshold; and
transmitting an interest packet that includes the name of the implementation of the function corresponding to the metric of function execution that meets the threshold, the interest packet being a standard ICN interest packet.

27. (Currently Changed) The at least one non-transitory machine-readable medium of claim [[19]] 17, wherein the admission probe interest packet includes a second parameter of the function, the second parameter below a size threshold.

Allowable Subject Matter
Claims 1-3, 5-11, 13-19 and 21-27 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 9 and 17 are allowed in view of the examiner’s amendment and for reasons argued by the applicant in the Remarks, filed 06/09/2022.  Dependent claims 2-3, 5-8, 10-11, 13-16, 18-19 and 21-27 depend upon one of the above-mentioned allowed independent claims and are therefore allowed by virtue of their dependencies.
Reasons for Allowance is not required in this office communication as applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the amended claims with proper motivation at or before the time it was effectively filed.
Therefore, claims 1-3, 5-11, 13-19 and 21-27 are hereby allowed in view of applicant’s persuasive arguments and in light of the examiner’s amendments to the claims.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESA M KENNEDY/Examiner, Art Unit 2458